Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-10 are pending.  Claim 2 has been canceled.  Note that, Applicant’s amendment and arguments filed 7/14/22 have been entered.  
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on July 14, 2022, is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 14, 2022.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 4/28/22 have been withdrawn:
	The objection to claims 2, 3, 5, 7, and 8 due to minor informalities has been withdrawn.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,886,634.
‘634 teaches a dishwashing detergent containing 5 to 99% by weight of a builder, from 0.1 to 15% by weight of a nonionic surfactant, from 0.05 to 5% by weight of a first polymer wherein the first polymer comprises 22 to 80% by weight of monoethylenically unsaturated C3-C6 carboxylic acid units such as acrylic acid, and 20 to 78% by weight of C1-C12 alkyl (meth)acrylate units such as ethyl acrylate.  See paras. 15-18.  The first polymer has a weight average molecular weight in the range from 10,000 to 150,000 Da.  See para. 20.  The builder may be an inorganic builder such as sodium carbonate and comprises a chelant such as sodium citrate and/or citric acid.  In some embodiments, the composition further comprises at least one bleaching agent or enzyme.  A preferred bleaching agent is sodium percarbonate and the composition contains from 5 to 25% by weight of a percarbonate salt, in some embodiments, the enzyme is at least one of lipase, proteases, or amylases.  See para 31.  Additionally, the composition further comprises a phosphonate, specifically HEDP, etc.  See para. 32.  Specifically, ‘634 teaches a composition containing 3% by weight of TAED (bleach activator), 1% by weight of a phosphonate, etc.  See paras. 46-48.  
‘634 does not teach, with sufficient specificity, a composition containing a builder, a phosphonate, a nonionic surfactant, a specific dispersant polymer as recited by the instant claims, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a builder, a phosphonate, a nonionic surfactant, a specific dispersant polymer as recited by the instant claims, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘634 suggest a composition containing a builder, a phosphonate, a nonionic surfactant, a specific dispersant polymer as recited by the instant claims, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using EP 2,886,634, Applicant states that ‘634 does not teach or suggest an automatic dishwashing composition comprising, among other things, a dispersant polymer having 75 to 90 wt%, based on the weight of the dispersant polymer, of (meth)acrylic acid; wherein 90 to 100 mol% of the structural units of the meth(acrylic acid) in the dispersant polymer are structural units of acrylic acid.  Applicant states that rather, ‘634 teaches the first polymer as comprising 0 to 30 wt% acrylic acid units or the first polymer is described as comprising 55 to 80 wt% of methacrylic acid units and 25 to 50 wt% of C1-12 alkyl (meth)acrylate units.  
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and that the broad teachings of ‘634 suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of the disclosed alternatives. See In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).  
For example, ‘634 clearly teaches from 0.05 to 5% by weight of a first polymer wherein the first polymer comprises 22 to 80% by weight of monoethylenically unsaturated C3-C6 carboxylic acid units such as acrylic acid, and 20 to 78% by weight of C1-C12 alkyl (meth)acrylate units such as ethyl acrylate (See paras. 15-18 of ‘634), which would clearly suggest, for example, a polymer containing 75% or 80% by weight of acrylic acid and 10% or 15% by weight of ethyl acrylate and would fall within the scope of the instant claims.  Further, ‘634 clearly teaches that the first polymer has a weight average molecular weight in the range from 10,000 to 150,000 Da (See para. 20 of ‘634) which would clearly suggest, for example, a polymer having a molecular weight of 12,000 Da and would fall within the scope of the instant claims.  Thus, the Examiner asserts that the teachings of ‘634 are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/September 12, 2022